Citation Nr: 0533114	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  99-19 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound to the left chest, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to April 
1946 and from October 1950 to October 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  The veteran's service-connected residuals of a gunshot 
wound to the left chest are currently manifested by neuralgia 
comparable to no more than moderately severe incomplete 
paralysis of the upper radicular group.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for the veteran's residuals of a gunshot wound to the left 
chest have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.73, 
4.124a, Diagnostic Codes 5321, 8510, 8610, 8710 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA
VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claims under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In an April 1998 rating decision, the veteran was assigned a 
30 percent disability rating for residuals of a gunshot wound 
to the left chest.  Only after the April 1998 rating action 
was promulgated did VA, on March 28, 2002, provide notice to 
the veteran regarding what information and evidence is needed 
to substantiate his claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b) (2005).  
Additional notice was provided to the veteran on August 4, 
2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by VA at that time, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, a 
Supplemental Statement of the Case (SSOC), re-adjudicating 
the veteran's claim, was provided to the veteran.  This action 
essentially cured the error in the timing of the notice.

As for VA's duty to assist a veteran, the veteran's service 
medical records and VA medical records for treatment of the 
veteran have been obtained.  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disability) records exist that have not been obtained.  
Appropriate VA examinations were provided to the veteran in 
March 1998, March 2001, May 2002, and October 2004.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Also, VA's efforts have complied with the 
instructions contained in the April 2004 Remand from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Further development and further expending of VA's resources 
is not warranted.


Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2005).

The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the more recent medical 
evidence, consisting of reports of VA examinations of the 
veteran in March 1998, May 2002, and October 2004; VA 
treatment records dated from August 1998 to October 2004; the 
veteran's testimony at a December 1999 hearing; and 
contentions by the veteran and his representative.  For the 
purpose of reviewing the medical history of the veteran's 
service-connected disorders, see 38 C.F.R. §§ 4.1, 4.2 
(2005), the Board also reviewed medical evidence developed in 
conjunction with prior claims, such as service medical 
records; statements or examination reports from private 
physicians dated in March 1970 and June 1994; VA examinations 
conducted in August 1960, March 1961, July 1970, April 1972, 
July 1975, November 1976, March 1995, May 1995, June 1995, 
and March 1998; and VA records for hospitalization and 
outpatient treatment between July 1948 and July 1995.  The 
Board has also reviewed documents developed throughout this 
appeal, such as statements from the veteran's representative.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows or fails 
to show for his claim.

The veteran's service medical records show that in April 1951 
the veteran incurred a penetrating missile wound of the left 
posterior chest without artery or nerve involvement.  The 
wound was debrided.  The veteran was hospitalized for 
approximately two weeks.  At the time that he was returned to 
duty, the veteran had mild paresthesia in the distribution of 
T8 and T9 on the left.  In August 1951 the veteran was 
diagnosed with neuralgia.  In January 1966 the veteran 
underwent surgery for excision of an intercostal neuroma.  In 
April 1966 the veteran underwent surgery for attempted, 
unsuccessful removal of a 4-millimeter metallic foreign body 
in the intercostal space.

At a March 1998 VA muscles examination, the veteran reported 
that he could not bend forward for a prolonged time and could 
not do anything.  On examination, the examiner found no bone, 
joint, or nerve damage and no loss of muscle function.  There 
was full and complete range of motion of the left side of the 
body.  At a May 2002 VA peripheral nerves examination, the 
examiner found clinical evidence of neuralgia of the upper 
radicular nerves.  At an October 2004 VA peripheral nerves 
examination, the examiner diagnosed neuralgia of the 
intercostal nerve from T8-T10 in the left secondary to 
traumatic shell fragment wound.  The veteran had neuralgia 
without wasting or atrophy.  No extremity was affected, and 
no joint was affected.  At an October 2004 VA spine 
examination, the examiner diagnosed left chest fragment wound 
residuals to muscle group XXI and intercostal neuroma 
excision residuals.  The examiner explained that upon using 
respiration muscles on the left side of the chest the veteran 
had moderate pain and was additionally limited by pain 
following repetitive use.  The muscles affected were the 
intercostal muscles of respiration.

The veteran's service-connected residuals of a gunshot wound 
of the left chest are rated as 30 percent disabling by 
analogy to Diagnostic Code 8710 for neuralgia, comparable to 
moderate incomplete paralysis, of the upper radicular group 
(fifth and sixth cervical nerves) affecting the minor upper 
extremity.  See 38 C.F.R. §§ 4.20, 4.27, 4.124a, Diagnostic 
Code 8710 (2005).  Peripheral neuralgia, characterized 
usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on 
the scale provided for injury of the nerve involved, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124 (2005).  Under Diagnostic Code 8510, the veteran 
could receive a higher 40 percent evaluation for severe 
incomplete paralysis of the upper radicular group affecting 
the minor extremity.  Complete paralysis, with all minor 
shoulder and elbow movements lost or severely affected, 
warrants a 60 percent disability rating.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8510 (2005).

In this case, the veteran's neuralgia is already rated 
comparably to moderate incomplete paralysis; therefore, the 
veteran cannot receive a higher evaluation based upon 
neuralgia.  The veteran does not show complete or severe 
incomplete paralysis of the upper radicular group.  No 
extremity or joint is impaired except by the effects of pain 
(neuralgia).  In addition to neuralgia, VA examinations have 
shown that the veteran was injured in muscle group XXI, the 
thoracic muscle group.  A muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a) (2005).  A 20 percent 
disability rating is the highest rating available under 
Diagnostic Code 5321 for injury to muscle group XXI; 
therefore, it would not be beneficial to the veteran to be 
rated under Diagnostic Code 5321 instead of Diagnostic Code 
8710.

No other diagnostic code would be more appropriate than 
Diagnostic Code 8710 to evaluate the veteran's service-
connected residuals of a gunshot wound to the left chest.  
The preponderance of the evidence is against a disability 
rating greater than 30 percent for residuals of a gunshot 
wound to the left chest.

The Board notes also that the schedular evaluations for the 
veteran's residuals of a gunshot wound to the left chest are 
not inadequate.  Higher ratings are provided for impairment 
due to musculoskeletal and nerve disabilities; however, the 
medical evidence reflects that those manifestations are not 
present in this case.  Second, the Board finds no evidence of 
an exceptional disability picture in this case.  The veteran 
has not required any recent periods of hospitalization for 
his service-connected residuals of a gunshot wound to the 
left chest.

It is undisputed that the veteran's service-connected 
residuals of a gunshot wound to the left chest would have an 
adverse effect on any employment of the veteran, but it bears 
emphasizing that the schedular rating criteria are designed 
to take such factors into account.  The schedule is intended 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2005).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased evaluation for residuals of a 
gunshot wound to the left chest, currently evaluated as 30 
percent disabling, is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


